          Case 1:19-cv-01383-BAM Document 14 Filed 06/02/20 Page 1 of 1

 1

 2

 3

 4

 5

 6                                     UNITED STATES DISTRICT COURT

 7                           FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9       EUGENIA K. MCGOVRAN,                            Case No. 1:19-cv-01383-BAM
10                        Plaintiff,                     ORDER REGARDING STIPULATION
                                                         FOR EXTENSION OF TIME TO FILE
11             v.                                        PLAINTIFF’S OPENING BRIEF
12       ANDREW SAUL, Commissioner of                    (Doc. No. 13)
         Social Security,
13
                          Defendant.
14

15

16            Pursuant to the parties’ stipulation, and good cause appearing, Plaintiff’s request for a

17   forty-five (45) day extension of time to file her Opening Brief is GRANTED. (Doc. No. 13.)

18   Plaintiff shall file her Opening Brief on or before July 16, 2020.1 All other deadlines in the

19   Court’s Scheduling Order are modified accordingly. The parties are advised that no further

20   extensions of time shall be granted absent a demonstrated showing of good cause.

21
     IT IS SO ORDERED.
22

23         Dated:   June 1, 2020                                /s/ Barbara    A. McAuliffe               _
                                                         UNITED STATES MAGISTRATE JUDGE
24

25

26
27   1
            The parties’ stipulation seeks an extension of time to “September July 16, 2020.” (Doc.
     No. 13 at 1.) Because the request, filed on May 29, 2020, seeks a 45-day extension, the Court
28   construes the date as “July 16, 2020.”
                                                       1
